UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7342


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AKIBA MATTHEWS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:07-cr-00581-CCB-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Akiba Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Akiba Matthews appeals the district court’s order denying his renewed motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Matthews correctly

asserts that “district courts are empowered to consider any extraordinary and compelling

reason for release that a defendant might raise,” United States v. McCoy, 981 F.3d 271, 284

(4th Cir. 2020) (cleaned up), and our review of the record reveals that Matthews did not

waive his right to seek compassionate release on grounds apart from COVID-19.

Nevertheless, we conclude that the district court did not abuse its discretion in denying

Matthews’ motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per

curiam) (stating standard), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

2021). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2